ORDER

PER CURIAM.
Defendant Ronnie Moseley appeals from the judgment of the Circuit Court of St. Charles County convicting him of sodomy under Section 566.060 RSMo Cum.Supp.1993 and sentencing him to ten (10) years imprisonment. We have reviewed the record on appeal and the briefs of the parties, and find the judgment and sentence are supported by competent and substantial evidence. A published opinion would have no precedential value and we affirm by written order. A memorandum of law has been provided to the parties, for their use only. Judgment is affirmed pursuant to Rule 30.25(b).